Citation Nr: 0101778	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-22 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina





THE ISSUE

Entitlement to death pension benefits as an adult helpless 
child of the veteran.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The appellant in this cas is the child of the veteran, who 
had active service during the Korean Conflict.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in September 1999 that denied the claimed benefits.  


FINDINGS OF FACT

1.  The veteran had active service during the Korean Conflict 
and died in 1995.  

2.  The appellant is the son of the veteran and was born in 
January 1960.  

3.  The appellant's marriage to his first wife ended in 
divorce in July 1989.  The appellant married his second wife 
in June 1991; that marriage ended in divorce in May 1994.  


CONCLUSION OF LAW

The criteria for payment of death pension benefits to the 
appellant as an adult helpless child of the veteran are not 
met.  38 U.S.C.A. §§ 101(4), 1342 (West 1991); 38 C.F.R. 
§ 3.55 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case are not in dispute and may be briefly 
summarized.  The veteran had more than 90 days' active 
service during the Korean Conflict and died in May 1995.  
Service connection was not established for any disability 
during the veteran's lifetime.  The appellant was born in 
January 1960 and the record reflects that he was born with 
spina bifida.  

The evidence contains court records that document that the 
appellant was married to his first wife in September 1984 and 
that that marriage ended in divorce in July 1989; they last 
lived together in February 1988.  The appellant married his 
second wife in June 1991 and they were divorced in May 1994, 
having last lived together in September 1991.  The appellant 
wrote in his substantive appeal that he and his first wife 
were separated after three months of marriage and that he and 
his second wife were separated just one month after they were 
married.  He contends that his eligibility for death pension 
benefits, therefore, should not be based on his brief 
marriages, but rather on his disability, which he has had all 
his life.  

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

However, despite the enhancement of VA's duty to assist 
claimants, as set forth in the VCAA, the Board finds that 
there is no reasonable possibility that there are any 
available, unobtained records that might substantiate the 
appellant's claim.  The appellant has not identified any such 
records and, as will be discussed, based on information 
provided by the appellant and the pertinent law, no 
additional evidence can possibly establish his entitlement to 
the claimed benefits.  Therefore, a Remand for the RO to 
comply with the provisions of the VCAA is not necessary.  

The Secretary shall pay pension to each child (1) who is the 
child of a deceased veteran of a period of war who met the 
service requirements prescribed in section 1521(j) of this 
title, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability, and (2) who is not in the custody of a 
surviving spouse eligible for pension under section 1541 of 
this title.  38 U.S.C.A. § 1542.  

The law provides that the term "child" means a person who 
is unmarried and - 
(i) who is under the age of eighteen years; 
(ii) who, before attaining the age of eighteen years, 
became permanently incapable of self-support; or 
(iii) who, after attaining the age of eighteen years and 
until completion of education or training (but not after 
attaining the age of twenty-three years), is pursuing a 
course of instruction at an approved educational 
institution. 

38 U.S.C.A. § 101(4)(A) (West 1991).  

Prior to the Congressional Omnibus Budget Reconciliation Act 
of 1990, Public Law 101-508, benefits could be granted or 
reinstated upon termination of the marriage of a helpless 
child.  The Act barred reinstatement of benefits to children 
who had married upon termination of the marriage; that 
provision applies to claims received on or after November 1, 
1990.  See 38 C.F.R. § 3.55(b).  

In this case, the Board will assume, without deciding, that 
the appellant was permanently incapable of self-support 
before attaining the age of eighteen years.  To be eligible 
for payment of pension based on the death of the veteran, 
therefore, he must have been unmarried or have had his 
marriage terminated by divorce prior to November 1, 1990.  

However, despite the appellant's contention that his second 
marriage "did not last for any length of time," the 
marriage, nevertheless, was apparently legal and was not 
dissolved by a court prior to November 1, 1990.  Although the 
appellant feels that his disability should be the only factor 
to be considered in this case, the Board cannot ignore the 
law and the regulation and is, in fact, bound by them.  
38 C.F.R. § 19.5 (2000).  His marriage to his second wife 
subsequent to November 1, 1990, serves as a bar to payment to 
him of pension benefits, based on the veteran's service, 
whatever the appellant's own level of disability might be.  
For purposes of payment of VA death pension benefits, the 
appellant does not qualify as a "child" of the veteran.  
38 U.S.C.A. § 101(4); 38 C.F.R. § 3.55(b).  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant's claim for death pension benefits is denied.  


ORDER

Entitlement to death pension benefits as an adult helpless 
child of the veteran is denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

